Exhibit 10.15

EXECUTION COPY

FIRST AMENDMENT AGREEMENT

To Pledge and Security Agreement and Irrevocable Proxy

Dated as of March 18, 2009

by and among

RFC ASSET HOLDINGS II, LLC,

PASSIVE ASSET TRANSACTIONS, LLC

AND CERTAIN

AFFILIATES THEREOF FROM

TIME TO TIME PARTY HERETO,

as Grantors,

and

GMAC LLC,

as Lender Agent



--------------------------------------------------------------------------------

This FIRST AMENDMENT AGREEMENT (this “Agreement”) dated as of March 18, 2009
(the “Amendment Effective Date”), is by and among RFC Asset Holdings II, LLC,
a Delaware limited liability company (“RAHI”), and Passive Asset Transactions,
LLC, a Delaware limited liability company (“PATI”; and together with RAHI, each
a “Borrower” and collectively, the “Borrowers”); Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), and GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage”; and together with ResCap and RFC,
each herein a “Guarantor” and collectively, the “Guarantors”), and the other
parties hereto as Grantors (each, together with each Borrower and each
Guarantor, a “Grantor” and collectively, the “Grantors”); and GMAC LLC,
a Delaware limited liability company, as Lender Agent for the Lender Parties.

Reference is hereby made to the Pledge and Security Agreement and Irrevocable
Proxy dated as of November 20, 2008 among the Grantors and the Lender Agent (as
modified by the deletion and joinder of parties prior to the date hereof and as
otherwise amended through the date hereof, the “Security Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Security Agreement.

2. The parties hereto desire to make certain amendments to the Security
Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the promises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Security Agreement.

 

     

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO THE SECURITY AGREEMENT

SECTION 2.1 Amendment to Section 1. Section 1 of the Security Agreement is
hereby amended by inserting the following definitions in proper alphabetical
order:

Flume No. 8 Deed of Charge and Assignment means the Deed of Charge and
Assignment, dated as of November 14, 2008, between the Flume No. 8 SPE, the
Flume No. 8 Security Trustee, ResCap, GMAC-RFC Limited, Barclays Bank PLC and
SFM Corporate Services Limited.

Omnibus Security Agreement means the Omnibus Pledge and Security Agreement and
Irrevocable Proxy, dated as of March 18, 2009, by and among RAHI, PATI and
certain of their Affiliates from time to time party thereto, as grantors,
GMAC IM, as secured party, and GMAC LLC, as Omnibus Agent, Lender Agent, Lender
under the MSR Loan Agreement and as a Secured Party, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

Specified Documents shall have the meaning given such term in the Omnibus
Security Agreement.

SECTION 2.2 Amendments to Section 1. Section 1 of the Security Agreement is
hereby amended as follows:

(a) The definition of “Flume No. 8 Deed of Assignment” is hereby amended and
restated in its entirety to read as follows:

“Flume No. 8 Deed of Assignment means the Deed of Assignment, dated as of
November 21, 2008, between PATI and the Lender Agent, as the same may be
amended, supplemented, restated or otherwise modified from time to time.”

(b) The definition of “Flume No. 8 Loan Sale and Purchase Agreement” is hereby
amended by replacing the phrase “Flume No. 8 Sellers” with “Flume No. 8 Seller”
where it appears therein.

(c) The definition of “Flume No. 8 Security Documents” is hereby amended and
restated in full to read as follows:

“Flume No. 8 Security Documents means the Flume No. 8 Notes, the Flume No. 8
Loan Sale and Purchase Agreement, the Flume No. 8 Note Issuance Facility Deed,
the Flume No. 8 Administration Agreement, the Flume No. 8 Bank Agreement,
the Flume No. 8 GIC Agreement, the Flume No. 8 Deed of Assignment, the Flume
No. 8 Deed of Charge and Assignment, and each and every other document,
agreement and deed entered into by ResCap, its Subsidiary and/or the Flume No. 8
Security Trustee in connection with the purchase of certain residential mortgage
loans, the issuance of the Flume No. 8 Notes and creation of security in respect
of the Flume No. 8 Notes in favor of the Flume No. 8 Security Trustee, in each
case, by the Flume No. 8 SPE, as all of the foregoing may be amended,
supplemented, restated or otherwise modified from time to time, and in each case
if and to the extent any of the foregoing evidence or relate to the Flume No. 8
Notes.”

 

   2   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

(d) The definition of “Flume No. 8 Sellers” is hereby amended and restated in
full to read as follows:

“Flume No. 8 Seller means GMAC-RFC Limited.”

(e) The definition of “Obligations” is hereby amended and restated in its
entirety to read as follows:

“Obligations means obligations, indebtedness, fees, expenses (including, without
limitation, attorneys’ fees and expenses) and liabilities of any ResCap
Counterparty or Grantor to any “Secured Party” (as such term is defined in the
Omnibus Security Agreement) under any Specified Document, now existing or
hereafter arising under or in connection with the Specified Documents, whether
monetary or otherwise, matured or unmatured, direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, and any interest accruing thereon (including any interest that
accrues after the commencement of any proceeding by or against any ResCap
Counterparty or any other Person under any bankruptcy, insolvency, liquidation,
moratorium, receivership, reorganization or other debtor relief law) and all
attorneys’ fees and other expenses incurred in the collection or enforcement
thereof; including without limitation (a) the obligations, indebtedness and
liabilities of the ResCap Counterparties under the Master Netting Agreement or
otherwise pursuant to the terms of the other Derivative Documents, (b) all other
“Obligations” as defined in the Loan Agreement and (c) all other “Secured
Obligations” as defined in the MSR Loan Agreement.”

SECTION 2.3 Amendment to Section 3. Section 3(a)(i) of the Security Agreement is
hereby amended and restated in its entirety to read as follows:

“(i) no financing statement (other than the UCC financing statements filed in
connection with the Contribution Agreements or any other UCC financing
statements which may have been filed on behalf of GMAC LLC, in any capacity, or
in connection with Permitted Liens) covering any of the Collateral will be on
file in any public office;”

 

   3   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 2.4 Amendment to Schedule IV. The table set forth on Schedule IV,
Exhibit A, Section I of the Security Agreement is hereby amended and restated in
its entirety to read as follows:

 

Account Owner

  

Financial Institution

   Account Number   

Account Name

Residential Funding Company, LLC    JPMorgan Chase Bank, N.A.    646926915   
Residential Funding Company, LLC re: Provident Funding Assoc PSER Residential
Funding Company, LLC    Wachovia Bank, N.A.    2000045277618    Residential
Funding Company, LLC Warehouse Sales Proceeds RFC Asset Holdings II, LLC   
Wachovia Bank, N.A    2000045278963    RFC Asset Holdings II, LLC fbo GMAC, LLC
Collection Account Passive Asset Transactions, LLC    Wachovia Bank, N.A.   
2000045278976    Passive Asset Transactions, LLC fbo GMAC, LLC Collection
Account

SECTION 2.5 Amendment to Schedule V. Schedule V to the Security Agreement is
hereby amended by adding the following items thereto:

“RAHI A, LLC Membership Interest

PATI A, LLC Membership Interest”

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

ARTICLE IV

ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Security Agreement or the Facility Documents with respect to the execution of
this Agreement.

 

   4   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 4.2 Confirmation of the Security Agreement. The Grantors each hereby
acknowledge and agree that, except as herein expressly amended and as amended by
the Fourth Amendment to the Loan Agreement, dated as of the date hereof and
among the parties hereto, the Security Agreement and each other Facility
Document are each ratified and confirmed in all respects and shall remain in
full force and effect in accordance with their respective terms. Without
limiting the foregoing, each Grantor reaffirms its grant of a security interest
in all the Collateral pledged by it, and agrees that such security interest
secures all Obligations as defined in the Loan Agreement. As of the Amendment
Effective Date, each reference in the Security Agreement to “this Agreement” or
in any other Facility Document to the “Security Agreement” shall mean the
Security Agreement as amended by this Agreement, and as hereinafter amended or
restated.

SECTION 4.3 Representations and Warranties. By its signature hereto, each
Grantor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:

(a) Its representations and warranties set forth in the Security Agreement are
true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Security Agreement and the
other Facility Documents embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

 

   5   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY
JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   6   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC, as Grantor By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-1   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC, as Grantor By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-2   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC,

as Grantor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

 

   S-3   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,

as Grantor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-4   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC,

as Grantor

By:  

/s/ Melissa White

Name:   Melissa White Title   Assistant Treasurer

 

   S-5   

First Amendment to

Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC LLC,

as Lender Agent

By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Group Vice President and Treasurer

 

   S-6   

First Amendment to

Pledge and Security Agreement